                                         UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF NORTH CAROLINA
                                             CHARLOTTE DIVISION
                                              3:17-cr-347-MOC-DCK-1

                UNITED STATES OF AMERICA,                   )
                                                            )
                                                            )
                                                            )
                Vs.                                         )                    ORDER
                                                            )
                TYREE BELK,                                 )
                                                            )
                                Defendant.                  )



                       THIS MATTER is before the Court on defendant’s Motion for New Trial. (Doc. No.

               105). Defendant is proceeding pro se.

                       IT IS ORDERED that the Government shall submit a brief in response to defendant’s

               motion within ten days.




Signed: October 31, 2019
